Title: To Thomas Jefferson from Robert Smith, 13 January 1807
From: Smith, Robert
To: Jefferson, Thomas


                                
                                    Sir.
                                    
                                    Navy Department 13 January 1807.
                                
                                
                                    
                                        
                            By the Act of Congress passed the 21st April 1806 it is provided, that the
                                            whole number of able seamen ordinary seamen & boys, to be employed in the Navy, shall not exceed 
                                        925
                                    
                                    
                                        We have at this time in actual service about
                                        700.
                                        
                                    
                                    
                                        The Chesapeake requires
                                        292
                                        
                                    
                                    
                                        The Wasp
                                        
                                            120
                                        
                                        
                                    
                                    
                                        
                                        
                                            1112
                                        
                                        
                                    
                                    
                                        Exceeding the limited number
                                        
                                        
                                            187
                                        
                                    
                                    
                                        
                                        
                                        
                                            1112
                                        
                                    
                                
                                You will hence perceive the impracticability of sending to the Mediterranean as has been proposed, the
                                    Chesapeake & Wasp, for the purpose of relieving the frigate & the schooner Enterprize now on that station.   We may
                                    besides from the letter of capt Shaw dated 29th. November 1806 presume that he has entered 400 additional seamen, in
                                    order that he might be the better enabled to aid in defending the city of New orleans against an apprehended attack.
                                The terms of service of the crews of the frigate Constitution, & the Schooner Enterprize, now in the
                                    Mediterranean, will expire in the month of April next. 
                  I have the honor to be with great respect sir, yr. mo ob. st
                                
                                    Rt Smith
                                    
                                
                            